DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 17 February 2021 has been entered.
 
Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 13–16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Pat. 8,173,832) in view of Aoyama et al. (US Pat. 6,825,436).
Claim 11: Kobayashi discloses a device for protecting an internal surface of a fuel injector nozzle during drilling of a hole in the fuel injector nozzle (paras. 4 and 12), comprising:

Kobayashi does not explicitly disclose its hollow shaft comprising a pressure path beneath the cylinder configured for the introduction of a pressurized media, and therefore it also doesn’t show a diameter of said pressure path being smaller than a diameter of said cylinder. Indeed, Kobayashi is devoid of any description of what happens further down sleeve 26 or support 24, nor does Kobayashi describe how its piston 28 is moved.
However, one of ordinary skill in the art would understand that pneumatic means are commonly used and suitable for actuating pistons. Aoyama shows (fig. 6, col. 8, lns. 30–47) a piston (67) that is actuated by a pressurized media in a pressure path (71, 72) generally beneath a cylinder (defined by 62), wherein a diameter of said pressure path is smaller than a diameter of said cylinder (compare 71, 72 with 62 in fig. 6). Aoyama’s piston portion 67 constitutes the base of a broader piston including a small diameter upper portion fairly analogous to the smaller diameter portion of Kobayashi’s piston 28.
The advantage of these features is that it makes for proper means to move and guide the piston.
Therefore, it would have been obvious to one of ordinary skill in the art to add a piston portion alike to Aoyama’s portion 67 to the base of Kobayashi’s piston 28, as well as to add the smaller diameter pressure path of Aoyama to the base of Kobayashi’s hollow shaft and cylinder, to provide proper means to move and guide the piston.
Commentary: Should Applicant object that Aoyama’s pressure path is not sufficiently beneath its cylinder, the Office would further emphasize that connecting the pressure path to the base of the 
Kobayashi does not disclose a stop component at a top of said hollow shaft to restrict upward movement of said actuator, e.g. to prevent it from falling out.
However, Aoyama discloses a stop component (58, fig. 6) at a top of its hollow shaft (defined by 62) to restrict upward movement of its actuator (67).
It would have been obvious to one of ordinary skill in the art to add the stop component of Aoyama at such a top of the hollow shaft of Kobayashi to restrict upward movement of its actuator.
Commentary: Applicant might object that this stop component would not end up anywhere at the true top of Kobayashi’s hollow shaft because this stop component would, in effect, be beneath the bottom of the visible portion of the interior of Kobayashi’s hollow shaft in fig. 2. However, the Office does not think this argument can apply since Applicant’s own pressure path, as shown in figs. 2A and 2B, allows its actuator 2 to go above the top of its stop component, which portion going above the top of the stop component is analogous to the visible portion of Kobayashi’s piston 28 in its fig. 2.
Claim 13: Kobayashi discloses its back wall protection component being made of ceramic (para. 64, “zirconia”).
Claim 14: Kobayashi discloses said back wall protection component being made of carbide (para. 69, “silicone carbides”).
Claim 15: Kobayashi discloses said actuator being a piston (piston 28).
Claim 16: Kobayashi modified by Aoyama discloses the introduction of a pressurized media into said pressure path (Aoyama: 71, 72) pushing said piston upwards in said cylinder (Kobayashi: para. 60, “piston 28 proceeds upward”).

Response to Arguments
17 February 2021 have been fully considered but they are not persuasive.
Applicant argues that neither Kobayashi nor Aoyama disclose a stop component (pg. 6). Regarding this, see the Office’s comments with respect to Aoyama in the modified rejection above.
Applicant argues that a proper combination of Kobayashi and Aoyama would result in pressure being applied in the space beneath the top, wide part of piston 28, and would therefore surround the lower, smaller diameter part (pgs. 6–7). Given the small diameter of Aoyama’s pressure supplying elements 71 and 72, the Office has reconfigured how Aoyama is mapped onto the claim in the modified rejection such that Aoyama is interpreted as showing a diameter of a pressure path smaller than a cylinder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US Pat. 5,115,113; discloses a pressure path (56) more truly “beneath” a cylinder).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J NORTON/Examiner, Art Unit 3761